Case 1:18-cv-00029-AJT-TCB Document 80 Filed 01/04/19 Page 1 of 3 PageID# 1231




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                             )
MUNUSAMY KANDASAMY                           )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Case No. 1:18-cv-00029 (AJT-TCB)
                                             )
ADVANCED SOFTWARE                            )
SYSTEMS, INC.,                               )
                                             )
               Defendant.                    )


                      ASSYST’S MOTION TO COMPEL DISCOVERY

       Pursuant to Federal Rules of Civil Procedure 37 and 45 and Local Rule 37, Defendant,

Advanced Software Systems, Inc. (“Assyst”), respectfully moves this Court to compel discovery

against Charlson Bredehoft Cohen & Brown, P.C. (“Charlson Bredehoft”) to require prompt

production of all responsive documents to Assyst’s subpoena for documents (the “Subpoena”)

served upon Charlson Bredehoft in this matter. A corresponding memorandum, notice of hearing,

and proposed order are being submitted with this motion.

       Counsel hereby certifies that a good faith effort has been made to resolve the discovery

matters at issue without court action.

       Assyst requests that this Court order (1) Charlson Bredehoft to produce to Assyst all

documents responsive to Requests 6 and 10 of the Subpoena, including all documents listed on

Charlson Bredehoft’s submitted privilege log and unredacted versions of its documents already

produced to Assyst, and that Charlson Bredehoft’s objections to Requests 6 and 10 be stricken; (2)

Charlson Bredehoft to make such production no later than January 11, 2019; and (3) all other relief

for Assyst deemed just and proper by this Court.
Case 1:18-cv-00029-AJT-TCB Document 80 Filed 01/04/19 Page 2 of 3 PageID# 1232



                                    Respectfully submitted,



                                                  /s/
                                    Timothy McConville, VSBN 40099
                                    Luke Archer, VSBN 81815
                                    PRAEMIA LAW, PLLC
                                    11710 Plaza America Drive, Suite 2000
                                    Reston, Virginia 20190
                                    (703) 624-1776 (McConville telephone)
                                    (931) 588-8018 (Archer telephone)
                                    (703) 871-5111 (facsimile)
                                    Timothy.McConville@praemialaw.com
                                    Luke.Archer@praemialaw.com
                                    Counsel for Advanced Software Systems, Inc.




                                       2
Case 1:18-cv-00029-AJT-TCB Document 80 Filed 01/04/19 Page 3 of 3 PageID# 1233



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2019, I filed the foregoing document with the Clerk of
Court using the Court’s CM/ECF system, which will then send notification of this filing to the
following filing users:

       Robert Stone Porter, IV, Esq., VSB # 78934
       THE SPIGGLE LAW FIRM
       4830 31st Street South, Suite A
       Arlington, VA 22206
       (202) 449-8527 (telephone)
       (202) 540-8018 (facsimile)
       rporter@spigglelaw.com
       Counsel for Plaintiff Munusamy Kandasamy

       Jacob M. Small, Esq., VSB # 84460
       J. Madison PLC
       1750 Tysons Blvd., Suite 1500
       McLean, Virginia 22102
       (703) 910-5062 (telephone)
       (703) 910-5107 (facsimile)
       jmsmall@jmadisonplc.com
       Counsel for Plaintiff Munusamy Kandasamy

I also sent the foregoing by electronic mail on January 4, 2019, to:

       Elaine Bredehoft, Esq.
       Peter Cohen, Esq.
       Carla Brown, Esq.
       David Murphy, Esq.
       Charlson Bredehoft Cohen & Brown, P.C.
       11260 Roger Bacon Drive,
       Suite 201 Reston, VA 20190
       Phone: (703) 318-6800
       Fax: (703) 318-6808
       ebredehoft@charlsonbredehoft.com
       pcohen@charlsonbredehoft.com
       cbrown@charlsonbredehoft.com
       dmurphy@cbcblaw.com



                                                             /s/
                                              Luke Archer




                                                 3
